Citation Nr: 1529922	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-08 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, to include atrial fibrillation, congestive heart failure, and coronary artery disease. 

2.  Entitlement to service connection for gastrointestinal bleeding, secondary to treatment for a cardiac disability.

3.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel
INTRODUCTION

The Veteran served on active duty from April 1959 to April 1963, and from February 1964 to November 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The issues have been recharacterized to comport with the evidence of record. 

In May 2014, the Board remanded the case for further development.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

A July 2014 VA audiology examination raises the issue of entitlement to service connection for tinnitus.  The matter is referred to the agency of original jurisdiction (AOJ) for disposition.

The issues of entitlement to service connection for a cardiac disability and gastrointestinal bleeding are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's hearing loss is manifested by no worse than Level IV hearing in each ear.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for bilateral hearing loss are not met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard December 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

All available and pertinent post-service VA and private treatment records have also been obtained.  Although the Board is remanding the other claims on appeal to obtain additional medical records, there is no indication that the records would be relevant to the hearing loss rating claim.

The Veteran was provided VA medical examinations in August 2009 and July 2014.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.


II.  Legal Criteria

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  It is necessary to rate the disability from the point of view of the veteran working or seeking work, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the veteran's medical history, so that a rating may accurately reflect the veteran's entire clinical picture.  38 C.F.R. §§ 4.1, 4.2, 4.41; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. § 4.85.  These auditory acuity levels are entered into another table (Table VII) to determine the disability rating.  Id.

III.  Facts 

At a VA audiology examination in August 2009, bilateral hearing loss was as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
65
80
55
LEFT
25
60
65
90
60

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 80 percent in the left ear.  Functionally, the Veteran stated that he has difficulty hearing in background noise or at a distance.

At a VA audiology examination in July 2014, bilateral hearing loss was as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
55
70
85
60
LEFT
35
60
70
90
64

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  Functionally, the Veteran described needing hearing aids and having difficulty hearing in telephone conversations, family gatherings and doctor appointments, as well as the sirens of emergency vehicles.

There are no other VA or non-VA audiograms of record.


IV.  Analysis

During his August 2009 examination, the Veteran's hearing acuity in both ears under Table VI corresponded to Level IV.  38 C.F.R. § 4.85.  Under Table VII, the intersection of these levels corresponds to a 10 percent disability rating.  Id.

During his July 2014 examination, the Veteran's hearing acuity in both ears under Table VI corresponded to Level II.  38 C.F.R. § 4.85.  Under Table VII, the intersection of these levels corresponds to a noncompensable disability rating.  Id.

In the absence of any additional medical evidence showing more severe hearing loss, the Veteran's hearing loss has not approximated the criteria for a disability evaluation in excess of 10 percent at any time during this appeal.  In fact, the most recent VA examination showed only a noncompensable level.  Though the Board does not discount the difficulties the Veteran has with his hearing acuity, it has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Thus, the assignment of a rating in excess of 10 percent on a schedular basis is not warranted.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  Unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In addition to dictating objective test results, a VA audiologist must fully describe the functional impacts caused by a hearing disability in his or her final report.

The examination reports detail the functional effects of the Veteran's hearing loss, including difficulty hearing speech and emergency vehicles.  The Veteran has not identified any activities of daily living that are negatively impacted by his hearing loss.  His treatment providers have not noted that the Veteran appears to have difficulty understanding them.  The Board finds that the Veteran's hearing difficulties are not exceptional as they are effects predicated by hearing loss, and are contemplated by the assigned evaluation.  Accordingly, referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

In sum, the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for bilateral hearing loss.  There is no doubt to be resolved, and higher rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A disability rating in excess of 10 percent for bilateral hearing loss is denied.  


REMAND

In October 2014, shortly after the most supplemental statement of the case and re-certification of the appeal to the Board, the Veteran provided written authorization to obtain medical records from several non-VA medical professionals who have treated him for his cardiac and gastrointestinal disabilities.  These records, as well as updated VA treatment records, must be obtained.  38 C.F.R. § 3.159(c).

Accordingly, these issues are REMANDED for the following actions:

1.  After obtaining any necessary updated authorization from the Veteran, obtain all of the Veteran's records from South Coast Gastroenterology; Tri-County Surgical Associates; Palmetto CV Thoracic Associates; and CHS Heart Specialists.  In addition, obtain all records from Trident Regional Medical Center since 2005.

2.  Obtain all VA treatment records since July 2014.

3.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


